DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Per the Office action mailed 12/11/2020, Applicant was given a non-extendible TWO MONTHS from that date to cancel the noted claims or take other appropriate action (37 CFR 1.144).  
Applicant did not take an appropriate action under (37 CFR 1.144) during this time period.  
EXAMINER'S AMENDMENT 
Cancel claims 1-6 as drawn to a non-elected invention. These claims are canceled without prejudice.
Claims 8-10 have been rejoined and the restriction of claims 8-10 has been withdrawn.
	Claims 7-10 are allowed. 
Reasons for Allowance and Clarity of the Record
The following typographical errors objected to the Ex Parte Quayle Action of 11/5/2020 have been withdrawn.  For clarity of the prosecution history and record, the following terms/ phrases for claim interpretation purposes have been treated accordingly1:
Claim 7, Line 3: “structure comprising” has been treated as --structure having exterior dimensions and comprising--.
Claim 7, Line 9: "post" has been treated as --pin--.
	Claim 7, Line 10: “structure wherein” has been treated as --structure having exterior dimensions wherein--.
Claim 7, Line 10: "at the" has been treated as --at a--.

Claim 7, Line 18: "the exterior" has been treated as --an exterior--.
Claim 7, Line 23: "post" has been treated as --pin--.
Drawings
Applicant’s drawing submission of 2/7/2018 has not been entered because the response was not signed by the applicant. Therefore, the drawings remain objected to because FIGS. 2A-12 are of poor line quality such that the details are not readily discernible. 
Applicant is reminded that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. See 37 CFR 1.84(1).
Timely signed corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). 

Conclusion
Per 37 CFR 1.2, the action of the Patent and Trademark Office will be based exclusively on the written record in the Office.  No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/10/2021

/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 If applicant wishes to correct the typographical errors prior to the issuance of any patent grant, this may be done by proper and timely amendment under 37 1.312 or if corrected after issuance, by Certificate of Correction (applicant’s mistake) as the scope of the claims will not be affected.